Citation Nr: 0112244	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, with myalgia of both legs, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1942 to November 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran and his representative 
confirmed at a hearing before the Board in October 2000 that 
two other issues which had been developed for appeal were 
being withdrawn-whether new and material evidence had been 
received to reopen a claim for service connection for right 
ankle and right knee disabilities, including secondary to 
bilateral pes planus.


FINDING OF FACT

Bilateral pes planus, with myalgia of both legs is no more 
than severe.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus, with myalgia of both legs, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5276 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act, essentially, eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The veteran has been examined by VA in connection 
with his claim and the report is of record.  The veteran 
referred to VA outpatient treatment when he submitted his 
claim for increase in May 1998, and records for the previous 
year were obtained.  These records referred to other matters 
which are not under appeal.  There is no indication of 
additional records pertinent to his claim exist which should 
be obtained.  

The RO has not had an opportunity to consider the effect of 
the Act upon this claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence, which has not been obtained.  
However, inasmuch as all pertinent documents have been 
obtained and other necessary development has been completed, 
the Board's decision to address this case on its merits can 
result in no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In February 1948, the RO established service connection for 
pes planus, with myalgia of both legs, noting that pes planus 
had been aggravated during service.  The RO evaluated the 
veteran's disability as 30 percent disabling at that time.  
In September 1958, the RO decreased the evaluation to 10 
percent, after the veteran underwent a VA examination in 
August of that year.  In May 1961, the RO increased the 
evaluation of pes planus to 30 percent, effective March 1961, 
after the an April 1961 VA examination during which the 
veteran complained of almost constant aching in the medial 
aspect of the arches of both feet, extending into the calves 
of the legs.  The 30 percent evaluation has since remained 
unchanged.  

Bilateral pes planus, with myalgia of both legs, is evaluated 
as 30 percent disabling under Diagnostic Code 5276 if it is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent evaluation contemplates a 
disability that is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

On VA examination in August 1998 pursuant to his claim for 
increase, the veteran's complaints were principally focused 
on his knees.  He complained of swelling of both feet with 
activity, as well as pain with walking.  The veteran 
reportedly did not use corrective shoes, shoe inserts, 
braces, canes or other devices.  He indicated that he had 
been prescribed special shoes, but that he did not obtain 
them as a result of their high cost.  The veteran indicated 
that he had difficulty with prolonged standing and walking, 
mainly due to symptoms of this right knee and ankle.  
Physical examination of the lower extremities revealed a gait 
that was wide-based with short steps.  There was full range 
of motion of both feet and ankles; there were no callosities, 
breakdown or other shoe wear patterns; and there were no skin 
or vascular changes.  His posture was "OK," although rising 
in the toes was painful to the feet and the veteran was able 
to rise on his heels for only a short period of time.  There 
were no hammertoes, high-arch, claw foot or other similar 
deformities.  There was onychomycosis involving the toes of 
both feet.  Examination of the right ankle revealed 
tenderness to palpation without swelling.  The diagnoses 
included bilateral pes planus.  

Treatment records associated with the claims file in the 
course of the current claim contain no express reference to 
pes planus.  An April 1998 entry, which documents complaints 
pertaining to the right knee and right ankle, shows that 
there was no pedal edema at that time.  In February 1999, Dr. 
Jim Harvey prescribed custom molded shoes.  

During the  hearing in October 2000, the veteran testified 
that he experienced constant pain and that he was able to 
walk 30 or 40 feet without a walker.  The veteran also 
indicated that he was not wearing arch supports and that at 
his age he felt that arch supports would make no difference.  
The veteran indicated that he received painkiller medication 
for his feet.  

The evidence does not demonstrate that the veteran's pes 
planus is pronounced in degree, as required for the next 
higher rating, or otherwise more than severe as encompassed 
within the current rating.  Although the veteran has included 
with the claims file September 1995 and May 1998 receipts 
showing he received a wheel chair, during the most recent VA 
examination the veteran indicated that he did not require an 
ambulatory device and focused his complaints upon his knee 
and right ankle.  He is not service connected for the knee 
and ankle and these disabilities may not be considered in the 
evaluation of pes planus.  

The veteran recently has been prescribed orthopedic shoes and 
has complained of inability to walk without a walker more 
than 30 to 40 feet.  The veteran also testified that he did 
not think arch supports made any difference due to his age, 
but there is no medical confirmation to support this 
conclusion.  Even with the veteran's limitations described 
during his hearing, the medical findings do not warrant 
characterization of the veteran's disability as pronounced  
The VA rating examination did not reveal marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances-all requirements for a 50 percent rating under 
Diagnostic Code 5276 in cases of bilateral pes planus.  

Indeed, the VA examination in connection with the veteran's 
current claim did not confirm that the veteran had 
callosities on his feet or evidence of marked deformities--
factors associated with the current 30 percent rating.  The 
veteran has complained of pain, especially with walking even 
relatively short distances unassisted, but the 30 percent 
rating contemplates pain and manipulation on use, as well as 
swelling.  Because the veteran's disability appears to be 
adequately compensated at the 30 percent level reserved for 
severe cases of bilateral pes planus and there is not an 
approximate balance of positive and negative evidence as to 
whether the requirements for the higher 50 percent rating 
have been met, the record affords no basis for allowance of 
the appeal.  The veteran is, of course, entitled to reopen 
his claim for increase at any time with worsening symptoms 
and his wartime service would be qualifying for nonservice-
connected disability pension if he is otherwise permanently 
and totally disabled.  Any such pension claim should be 
initiated with the RO.  


ORDER

An increased evaluation for bilateral pes planus, with 
myalgia of both legs, currently evaluated as 30 percent 
disabling, is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

